

117 HRES 57 IH: Impeaching Joseph R. Biden, President of the United States, for abuse of power by enabling bribery and other high crimes and misdemeanors.
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 57IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mrs. Greene of Georgia submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONImpeaching Joseph R. Biden, President of the United States, for abuse of power by enabling bribery and other high crimes and misdemeanors.That Joseph Robinette Biden, President of the United States, is impeached for abuse of power by enabling bribery and other high crimes and misdemeanors, and that the following article of impeachment be exhibited to the United States Senate:Article of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Joseph Robinette Biden, President of the United States of America, in maintenance and support of its impeachment against him for abuse of power by enabling bribery and other high crimes and misdemeanors. Article I: Abuse of PowerThe Constitution provides that the House of Representatives shall have the sole Power of Impeachment and that the President shall be removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors.In his conduct as the former Vice President and current President of the United States, in violation of his constitutional oath faithfully to execute the offices of the Vice Presidency and President of the United States, and, to the best of his ability, preserve, protect, defend, the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Joseph Robinette Biden abused the power of the Office of the Vice President, enabling bribery and other high crimes and misdemeanors, by allowing his son to influence the domestic policy of a foreign nation and accept various benefits—including financial compensation—from foreign nationals in exchange for certain favors.As Vice President, Joseph Biden was the senior Obama Administration official overseeing anti-corruption efforts in Ukraine. Hence, any illegal activity involving corruption conducted by Hunter Biden within or in relation to Ukraine would fall under the purview of the Office of Vice President Biden and the Obama State Department’s anti-corruption efforts. In fact, many State Department officials within the Obama Administration repeatedly registered reservations about Hunter Biden’s role on the board of a corrupt company. Thus, any instances of corruption on behalf of Hunter Biden via his role as a board member of the Ukrainian-operated Burisma energy firm were either not investigated or covered up. The evidence of widespread knowledge, corruption, and collusion on behalf of the Biden family with foreign nationals is clear and compelling. Among other examples, it has been materially demonstrated that: (1)According to the U.S. Senate Committee on Homeland Security and Governmental Affairs and the U.S. Senate Committee on Finance, the Vice President’s office and State Department officials were aware but ignored concerns relating to Hunter Biden’s role on the board of a Ukrainian-based natural gas company (hereafter, Burisma).(2)According to the same sources, Hunter Biden’s and his family’s financial transactions with Ukrainian, Russian, Kazakh, and Chinese nationals raise criminal concerns and extortion threats.(3)In early 2015 the former Acting Deputy Chief of Mission at the U.S. Embassy in Kyiv, Ukraine, George Kent, raised concerns to officials in Vice President Joe Biden’s office about the perception of a conflict of interest with respect to Hunter Biden’s role on Burisma’s board. Kent’s concerns went unaddressed, and in September 2016, he emphasized in an email to his colleagues, Furthermore, the presence of Hunter Biden on the Burisma board was very awkward for all U.S. officials pushing an anticorruption agenda in Ukraine..(4)In October 2015, senior State Department official Amos Hochstein raised concerns with Vice President Biden, as well as with Hunter Biden, that Hunter Biden’s position on Burisma’s board enabled Russian disinformation efforts and risked undermining U.S. policy in Ukraine. Vice President Biden did not resolve this conflict of interest. Instead, he enabled it. (5)In addition to the over $4 million paid by Burisma for Hunter Biden’s board membership, Hunter Biden, and his family received millions of dollars from foreign nationals with questionable backgrounds. Specifically, the ongoing FBI investigation into Hunter Biden’s laptop revealed that Hunter received a 2.8 carat diamond gift from a high-ranking Chinese official in 2017. Hunter Biden told the New Yorker Magazine that he felt uncomfortable receiving the diamond and gave it to other associates. (6)Hunter Biden had business associations with Ye Jianming, founder of the CEFC China Energy Company, Ltd., Gongwen Dong, and other Chinese nationals linked to the Communist government and the People’s Liberation Army. Those associations resulted in millions of dollars in cash flow. There exists a vast web of corporate connections and financial transactions between and among the Biden family and Chinese nationals.(7)Hunter Biden paid nonresident women who were nationals of Russia or other Eastern European countries and who appear to be linked to an Eastern European prostitution or human trafficking ring.(8)In 2016, Ukraine’s top anti-corruption prosecutor, Viktor Shokin, had an active and ongoing investigation into Burisma and its owner, Mykola Zlochevsky. At the time, Hunter Biden continued to serve on Burisma’s board of directors. According to news reports, then Vice-President Biden threatened to withhold $1 billion in United States loan guarantees if Ukraine’s leaders did not dismiss [Shokin]. After that, Ukraine’s Parliament fired Shokin.(9)Hunter Biden received millions of dollars from foreign sources as a result of business relationships that he built during the period when his father was Vice President of the United States and after. The financial transactions which Hunter engaged in illustrate serious counterintelligence and extortion concerns relating to Hunter Biden and his family.(10)Hunter Biden’s work with Chinese nationals connected to the Communist regime illustrate the deep financial connections that accelerated while his father was Vice President and continued after he left office.(11)On June 23, 2011, Sean Conlon, a business associate of Hunter Biden, suggested that a $10 billion deal could be struck in exchange for certain persons meeting Vice President Biden. This shows deliberate pay-for-play and quid-pro-quo. The email, in full, to Robert Biden, from Sean Conlon, is as follows:(A)So we have engagement letter if they get other 10 bonds they have a face value of 10b. While it is far fetched Devon [Archer] said he talked to his professor and these get traded. We get 10% in fees. We need to get these guys to an event or something where they get to just formally meet your Dad. For follow on they can talk to Chief of Staff. Let me know how soon we can do that. V brief. If Nagi get that done we get more bonds to move. Regards your hard working partner in Positano! Sean (emphasis added).(12)Emails between Hunter Biden and his cousin reveal that the President of Hunter’s Chinese Communist Party-linked firm, Eric Schwerin, repeatedly asked Hunter for an appointment to the Commission for the Preservation of America’s Heritage Abroad—a position he ultimately received. The email from Hunter to his cousin, Missy, regarding the request for the appointment to the Commission is as follows:(A)Eric asked for one of these [an appointment] the day after the election in 2008. You know better than me what are real and interesting appointments. Let’s go through the list with Steve and see what makes sense. I don’t know how much 2016 and nepotism plays into it..In all of this, President Biden gravely endangered the security of the United States and its institutions of government. Through blatant nepotism, he enabled his son to influence foreign policy and financially benefit as a result of his role as Vice President. He supported his son engaging in collusion with Chinese Communist Party-linked officials. He allowed his son to trade appointments with his father and other high-ranking administration officials in exchange for financial compensation. He permitted his son to take money from Russian oligarchs, including Elena Baturina, the wife of the former mayor of Moscow.In so doing, Joseph R. Biden threatened the integrity of the democratic system, interfered with the peaceful transition of power, and imperiled a coordinate branch of government. He thereby betrayed his trust as former Vice President and current President, to the manifest injury of the people of the United States. Wherefore President Biden, by such conduct, has demonstrated that he will remain a threat to national security, democracy, and the Constitution if allowed to remain in office, and has acted in a manner grossly incompatible with self-governance and the rule of law. President Biden thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States. 